Citation Nr: 0939840	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran had active duty from October 1962 to April 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.

The appeal is REMANDED to the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran contends that he has experienced hearing loss and 
tinnitus as a result of noise exposure in service.  
Specifically, in a June 2005 statement, he purports that his 
symptoms began after being exposed to automatic rifle fire 
during weapons training without proper hearing protection, as 
well as being exposed to machine gun fire, explosions, 
grenades, and bazookas during live-fire training exercises.  
He asserts that he began hearing high-pitched whistling 
noises while in service, that the symptoms have been 
continuous since service, and that they have increased in 
severity during the last few years.  He also contends that he 
believes he has suffered hearing loss because he underwent 
greater exposure to automatic rifle fire on his left side as 
a left-handed shooter, and, as a result, seems to hear better 
with his right ear than his left.

Evidence provided by a person who has personal knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person is competent. See 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Personal 
knowledge includes information that comes to the witness 
through his senses - that which he has heard, felt, seen, 
smelled, or tasted.  Id.  Therefore, the Veteran is competent 
to state that he has had persistent and recurrent symptoms of 
tinnitus and diminished hearing since service.  See, e.g. 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Furthermore, although there is no medical evidence of record 
showing a current diagnosis of hearing loss or tinnitus, the 
Veteran's assertions of noise exposure are corroborated by 
his service records, which show that he served as a weapons 
infantryman, was awarded an "expert" qualification for the 
Browning automatic rifle, and participated in combat 
training.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
duty to assist requires VA to provide an examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Here, the Veteran's assertion that he has experienced 
whistling sounds since service serves as competent evidence 
of recurrent symptoms of a disability, and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service.  
Credible evidence of continuity of symptomatology indicates 
that a current disability may be associated with military 
service when the symptoms are capable of lay observation.  
McLendon, 20 Vet. App. at 83.  Furthermore, the evidence in 
the record indicates that he may have been exposed to noise 
in service during his training as a light infantryman.  
Therefore, given the Veteran's service as an infantryman and 
competent assertions of continuous symptoms of tinnitus and 
diminished hearing, the Veteran should be afforded an 
examination, as a medical opinion regarding the nature and 
etiology of these conditions is necessary to make a 
determination in this case.  

Finally, as the record reflects that the Veteran receives 
ongoing treatment at the Miami, Florida, VA Medical Center, 
his recent treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Request any treatment records related 
to hearing loss and/or tinnitus, dated 
since February 2004, from the Miami, 
Florida, VA Medical Center. 

2.  Thereafter, schedule the Veteran for a 
VA audiological examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The results of 
puretone threshold testing for 500, 1000, 
2000, 3000, and 4000 Hertz and speech 
recognition testing using the Maryland CNC 
test are to be reported.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed hearing loss and/or tinnitus 
had its onset during active service or is 
related to any in-service disease, event, 
or injury, including noise exposure during 
weapons training.  In doing so, the 
examiner should acknowledge the lay 
statements of record regarding a 
continuity of symptomatology since 
service.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the issues on 
appeal.  If any claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

